USCA4 Appeal: 20-1495    Doc: 63      Filed: 12/22/2020 Pg: 1 of 2
                Case 1:20-cv-00929-RDB Document 49 Filed 12/22/20 Page 1 of 2



                                                                 FILED: December 22, 2020


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                             No. 20-1495
                                        (1:20-cv-00929-RDB)
                                       ___________________

        LEADERS OF A BEAUTIFUL STRUGGLE; ERRICKA BRIDGEFORD;
        KEVIN JAMES

                      Plaintiffs - Appellants

        v.

        BALTIMORE POLICE DEPARTMENT; MICHAEL S. HARRISON, in his
        official capacity as Baltimore Police Commissioner

                      Defendants - Appellees

                                       ___________________

                                            ORDER
                                       ___________________

              A majority of judges in regular active service and not disqualified having

        voted in a requested poll of the court to grant the petition for rehearing en banc,

              IT IS ORDERED that rehearing en banc is granted.

              The parties shall file 16 additional paper copies of their briefs and appendices

        previously filed in this case within 10 days.
USCA4 Appeal: 20-1495    Doc: 63      Filed: 12/22/2020 Pg: 2 of 2
                Case 1:20-cv-00929-RDB Document 49 Filed 12/22/20 Page 2 of 2

              This case is tentatively scheduled for oral argument in the next available

        session.

                                            For the Court

                                            /s/ Patricia S. Connor, Clerk
